[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR CONTEMPT/SANCTIONSAS TO RECEIVER OF RENTS
On June 4, 1996, the court (Moran, J.) appointed the receiver and ordered, inter alia, "4. That the receiver pay a proportionate amount at her discretion of any property taxes due and owing: 5. That the receiver disburse any remaining funds to the plaintiff in order to reduce defendants' debt in accordance with the applicable loan agreements . . . ."
On May 12, 1997, the court (West, J.) ordered the receiver to pay the Water Pollution Control Authority bill.
On August 25, 1997, the court (West, J.) order "the receiver to pay the real estate taxes in the approximate amount of $1,600.00 to the municipality . . . ."
The plaintiff now moves for sanctions against the receiver for her failure to pay the real estate taxes due on July 1, 1997, in the principal amount of $1,645.55. The defendants argue that pursuant to an agreement between the parties the funds that were held by the receiver were to be paid to the defendants after a $7,500.00 payment to the plaintiff.
After receiving the court file and considering the parties' arguments, the court concludes that the receiver must pay the $1,645.55 tax bill together with interest. The receiver's final CT Page 1023 account will not be approved until the tax payment is made to the municipality.
THIM, JUDGE